Motion by defendant.
Rao, Judge:
Upon reading and filing the motion for a rehearing and a reconsideration of the decision and judgment herein, dated February 13, 1959, Reap. Dec. 9311, and the memorandum filed in support of said motion by the Assistant Attorney General, Civil Division, by Richard E. FitzGibbon, Chief, Customs Section, attorney for the defendant, and upon the record and all proceedings had herein, the attorneys for plaintiffs having joined in this motion and due deliberation and consideration having been had thereon, and believing it to be in the interest of justice, it is hereby
Ordered that the motion for a rehearing and a reconsideration be, and the same hereby is, granted, and said decision and judgment of February 13, 1959, Reap. Dec. 9311, are hereby modified to the extent of stating that the export value, as defined in section 402(d) of the Tariff Act of 1930, is the proper basis of value for the merchandise covered by the instant consolidated appeals for re-appraisement, and that such value is represented in each case by the entered unit values without deduction for invoiced inland freight.